Citation Nr: 1118609	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967, April 1978 to April 1985, and April 1985 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The RO denied service connection for hearing loss in a July 1998 decision.  The Veteran did not appeal the RO decision and it is final.

2. Evidence received since the July 1998 RO decision does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss.


CONCLUSION OF LAW

1. The July 1998 RO decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence sufficient to reopen the claim for service connection for a hearing loss has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A letter dated in February 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  

The letter also explained to the Veteran why his claim for service connection for bilateral hearing loss was denied in July 1998.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the Board concludes that the statutory notice requirements have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

Although the Veteran was not provided notice of the effective date and disability rating regulations, because the claim of service connection for hearing loss is not being reopened, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has also done everything reasonably possible to assist the veteran with respect to his claim for benefits, such as obtaining medical records, and as scheduling a hearing, providing a VA examination, and obtaining in-service records.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

A claim of entitlement to service connection for hearing loss was denied in a July 1998 rating decision.  The RO determined there was no evidence that the Veteran was diagnosed with hearing loss in service.  The Veteran did not appeal; accordingly, the July 2003 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The Board notes that evidence of record at the time of this decision included a December 1997 VA audiological evaluation report, which reflects that the Veteran had hearing loss as defined by 38 C.F.R. § 3.385.  The report did not, however, mention the Veteran's military service or provided an etiology for the hearing loss.  

Evidence received subsequent to the July 1998 decision indicates that the Veteran complained of and was treated for hearing loss at the VA medical center.  An October 2004 VA treatment record notes the Veteran was diagnosed with sensorineural hearing loss and stated he had loud noise exposure during the military.  

A January 2008 record from Renaissance Aesthetic Center indicates that the Veteran reported being around jet engines and air guns while in service.  There is no indication that this led to the Veteran's hearing loss.  A January 2008 record from Decatur ENT Associates reflect that the Veteran suffers from hearing loss, but makes no mention of service.  

In January 2009, the Veteran was afforded a VA audiological examination where he reported loud noise exposure during service.  The VA examiner noted hearing loss was within normal limits at the September 1963 enlistment examination, exams dated 1979, 1986, and 1988, as well as the diagnosis at the October 2004 VA treatment record.  The VA examiner stated the Veteran had moderately severe high frequency sensorineural hearing loss bilaterally.  However, upon physical examination and review of the evidence of record, the VA examiner determined it was "less likely that his current hearing loss is related to military noise exposure."  See VA examination, dated January 2009.  

Although the evidence is "new," in that the records were not previously of record, it is cumulative of medical evidence previously considered by the RO.  The evidence previously considered already established that the Veteran had hearing loss and claimed it was etiologically related to service.  None of this evidence medically suggests that the Veteran's hearing loss is related to service.  In fact, the January 2009 VA examination report provides a negative opinion as to the etiology of the Veteran's hearing loss.

Therefore, this "new" evidence fails to cure the defects presented by the previous decision, namely the lack of evidence that hearing loss was incurred in service or causally related to service or that it was aggravated by service.  As such, the request to reopen is denied.

There is no competent medical evidence relating his hearing loss to service, and although the Veteran has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, he is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, the Veteran's claim is denied.


ORDER

New and material evidence not having been submitted, the Veteran's application to reopen his claim of entitlement to service connection for hearing loss remains denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


